

117 HJ 51 IH: Proposing an amendment to the Constitution of the United States giving Congress power to prohibit the physical desecration of the flag of the United States.
U.S. House of Representatives
2021-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA117th CONGRESS1st SessionH. J. RES. 51IN THE HOUSE OF REPRESENTATIVESJune 14, 2021Mr. Womack (for himself, Mr. Newhouse, Mr. Lamborn, Mr. Budd, Mr. Harris, and Mr. Crawford) submitted the following joint resolution; which was referred to the Committee on the JudiciaryJOINT RESOLUTIONProposing an amendment to the Constitution of the United States giving Congress power to prohibit the physical desecration of the flag of the United States.That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:  —The Congress shall have power to prohibit the physical desecration of the flag of the United States..